 

 

 

 

 



 

 

Exhibit 10.1

 

AMENDMENT NO. 2 TO

SEPARATION PAY AGREEMENT

 

This Amendment No. 2 to Separation Pay Agreement (this “Amendment”), dated as of
December 14, 2016 (the “Effective Date”), is by and between Connecture, Inc., a
Delaware corporation (the “Company”), and James P. Purko

(the “Executive”).

 

WHEREAS, the Executive and the Company are parties to a Separation Pay Agreement
dated and effective as of July 23, 2012 and Amendment No. 1 to the Separation
Agreement dated April 29, 2015 (the “Separation Agreement”) pursuant to which
Executive is entitled to nine (9) months’ severance in the event of his
termination without cause (as defined in the Separation Agreement); and

 

WHEREAS, the Executive and the Company now wish to amend the Separation
Agreement to extend the period of severance that Executive is entitled to in the
event of his termination without cause to a period of twelve (12) months from
the date of termination and to provide that Executive will receive an additional
cash payment on Executive’s last day of employment.

 

NOW, THEREFORE, the parties hereto hereby agree as follows, effective as of the
Effective Date:

 

 

1.

Section 3(B)(i) of the Separation Agreement is amended and restated in its
entirety to read as follows:

 

“make payments to You in twelve (12) equal installments for a period of twelve
(12) months (the “Separation Pay Period”) on the last day of each month (each
such payment to be a “Separation Payment”). Each Separation Payment shall be for
an amount equal to one twelfth (1/12) of Your then-current annual base salary.
If the last day of the month falls on a weekend or a legal holiday, the
respective Separation Payment will be paid on the business day immediately
preceding such day. Except as provided in the previous sentence, under no
circumstances will any Separation Payment to be made under this sub-paragraph be
accelerated or deferred;”

 

 

2.

Section 3(B)(ii) of the Separation Agreement is amended and restated in its
entirety to read as follows:

 

“reimburse Your and Your eligible dependents’ actual Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) premium under the Company’s major medical group
health plan on a monthly basis for a period of twelve (12) months; and”

 

 

3.

Section 3(B)(iii) of the Separation Agreement is amended and restated in its
entirety to read as follows:

 

“pay You a lump sum payment for Your accrued, unused vacation as of the date of
termination (if applicable), well as a one-time payment of $12,500.”

 

 

 

 

[Remainder of page intentionally left blank]

 

 

 

--------------------------------------------------------------------------------



 

 

 

 

 



 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the Effective Date.

 

 

 

 

CONNECTURE, INC.

 

 

 

 

 

/s/ Jeffery A. Surges

 

 

Jeffery A. Surges

Chief Executive Officer and President

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ James P. Purko

 

 

James P. Purko

 

 

 

 

 

 

 

Signature Page to Amendment to Separation Pay Agreement

 